[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            NOV 16, 2006
                             No. 06-13809                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 06-80452-CV-DTKH

MERRY MORRIS,

                                                           Plaintiff-Appellant,

                                  versus

ART WROBLE, solely in his
capacity as a Judge of the Circuit Court of the 15th
Judicial Circuit in and for Palm Beach County, Florida,
MATTHEW STEVENSON, solely in his capacity as Chief Judge
of the Florida Fourth District Court of Appeal,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (November 16, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:
      In this divorce-related case, Merry Morris appeals the district court’s order

dismissing her complaint for lack of jurisdiction. The district court concluded that

the Rooker-Feldman doctrine barred her complaint seeking declaratory relief under

42 U.S.C. § 1983. After review, we affirm.

                                 I. BACKGROUND

      Merry Morris (“Mrs. Morris”) signed a post-nuptial agreement (“the

agreement”) with her husband, Leland Morris (“Mr. Morris”). The agreement

contained a no-challenge clause providing that if Mrs. Morris challenged in court

any provision of the agreement, she would forfeit the $1.5 million paid in

consideration by her husband. Mr. and Mrs. Morris then divorced in August 2001.

      In June 2003, Mrs. Morris moved to enforce and modify the agreement in a

Florida state court, claiming that Mr. Morris had violated the agreement and that

the agreement did not address child custody arrangements for birthdays, school

holidays, and Jewish holidays. Mr. Morris counterclaimed, seeking Mrs. Morris’s

forfeiture of the $1.5 million. After a three-day trial, the state court denied Mrs.

Morris’s motion to enforce and supplement the agreement, and awarded Mr.

Morris the $1.5 million plus interest and attorney’s fees. Mrs. Morris appealed the

judgment to a Florida intermediary appellate court, the Fourth District Court of

Appeal. On March 21, 2005, the state appellate court dismissed her appeal based



                                           2
on her continuing failure to satisfy the money judgment and the related contempt

orders arising out of it. In July 2005, Mrs. Morris petitioned the Florida Supreme

Court for a writ of mandamus to reinstate her appeal. The Florida Supreme Court

denied her petition on April 13, 2006.1

       On May 5, 2006, Mrs. Morris filed the complaint here in federal district

court against two Florida judges in their official capacities, pursuant to 42 U.S.C. §

1983. Mrs. Morris sought declaratory judgment that: (1) a Florida state-court trial

judge may not enforce a post-nuptial agreement that by its terms prohibits upon

pain of forfeiture any access to court for child custody and visitation issues as

violating federal and Florida constitutional rights; and (2) the Florida Fourth

District Court of Appeal may not refuse to hear an appeal challenging, on public

policy grounds, the federal and Florida constitutional rights of a parent. The

district court granted the defendant judges’ motion to dismiss under the Rooker-

Feldman doctrine.

       Mrs. Morris timely appeals.2



       1
        On April 22, 2006, Mrs. Morris filed a petition for rehearing, which the Florida Supreme
Court denied on June 15, 2006–after she filed suit in federal district court.
       2
          We review questions of subject matter jurisdiction de novo. Brooks v. Ashcroft, 283
F.3d 1268, 1272 (11th Cir. 2002). On appeal, Mrs. Morris also contends that the domestic
relations exception to federal diversity jurisdiction does not apply. Because we decide that the
district court lacked subject matter jurisdiction under the Rooker-Feldman doctrine, we do not
reach this issue.

                                                3
                                  II. DISCUSSION

      The Rooker-Feldman doctrine limits the subject matter jurisdiction of the

federal district courts. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476,

103 S. Ct. 1303, 1311 (1983); Powell v. Powell, 80 F.3d 464, 466 (11th Cir. 1996).

A federal district court does not have jurisdiction to review state-court decisions

where: (1) the party in federal court is the same as the party in state court; (2) the

prior state-court ruling was a final or conclusive judgment on the merits; (3) the

party seeking relief in federal court had a reasonable opportunity to raise its federal

claims in the state-court proceeding; and (4) the issue before the federal court was

either adjudicated by the state court or was inextricably intertwined with the state

court’s judgment. Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d 1249,

1265 n.11 (11th Cir. 2003). “A federal claim is inextricably intertwined with a

state court judgment ‘if the federal claim succeeds only to the extent that the state

court wrongly decided the issues before it.’” Siegel v. LePore, 234 F.3d 1163,

1172 (11th Cir. 2000) (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25, 107 S.

Ct. 1519, 1533 (1987) (Marshall, J., concurring)).

      In the present case, the plaintiff, Mrs. Morris, was a party in state court.

Mrs. Morris obtained a final judgment from the highest state court in which review

could be sought, because the state appellate court dismissed her appeal based on



                                            4
her contempt conduct and the Florida Supreme Court denied her mandamus

petition that sought to compel the appellate court to hear her appeal.3

       Mrs. Morris also had a reasonable opportunity to raise her federal

constitutional claims in the state-court proceedings. For example, Mrs. Morris

could have attacked, in the state trial court, the constitutionality of the no-challenge

clause in response to her ex-husband’s counterclaim for the $1.5 million.

Likewise, in the state appellate court, Mrs. Morris could have raised her

constitutional concerns about the $1.5 million judgment when she opposed Mr.

Morris’s motion to dismiss which was based on her failure to pay the $1.5 million.

        Finally, the issue before the federal district court was “inextricably

intertwined” with the state-court decision, because Mrs. Morris’s claims succeed

only to the extent that this Court determines that the state courts wrongly decided

the issues. Mrs. Morris frames her request for declaratory judgment in general

terms, but she is seeking relief specific to her situation. To grant Mrs. Morris the

declaratory relief she seeks would mean that (1) the state trial court wrongly

rendered the monetary judgment for Mr. Morris pursuant to the no-challenge



       3
        We reject Mrs. Morris’s claim that the Florida state-court judgment was not final
because she had a petition for rehearing pending before the Florida Supreme Court. Mrs.
Morris’s petition for rehearing addressed the Florida Supreme Court’s denial of a petition for a
writ of mandamus, not the state trial court’s judgment against her or the state appellate court’s
dismissal of her appeal.

                                                 5
clause and (2) the state appellate court incorrectly dismissed Mrs. Morris’s appeal

of that judgment.

       Mrs. Morris also contends that the Supreme Court’s holding in Lance v.

Dennis, __ U.S. __, 126 S. Ct. 1198 (2006), interred the Rooker-Feldman doctrine

and that the Rooker-Feldman doctrine no longer survives. We disagree. In Lance,

the Supreme Court addressed the widespread conflation of the Rooker-Feldman

doctrine with claim preclusion and held that the Rooker-Feldman doctrine “does

not bar actions by nonparties to the earlier state-court judgment simply because, for

purposes of preclusion law, they could be considered in privity with a party to the

judgment.” __ U.S. at __, 126 S. Ct. at 1202. Lance did not inter the Rooker-

Feldman doctrine.4

                                     III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s dismissal for lack of


       4
          Further, in Lance, the Supreme Court stated that the Rooker-Feldman doctrine is limited
to those circumstances, articulated in Exxon Mobil, where a party “seeks to take an appeal of an
unfavorable state-court decision to a lower federal court.” __ U.S. at __, 126 S. Ct. at 1202
(citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S. Ct. 1517 (2005)).
In Exxon-Mobil, the Supreme Court stated that a federal plaintiff presenting an independent
claim is not barred “simply because [he] attempts to litigate in federal court a matter previously
litigated in state court.” 544 U.S. at 293, 125 S. Ct. at 1527. We do not decide whether Lance or
Exxon Mobil require us to modify in any way our above four-part Amos test, because Mrs.
Morris’s claims fail under either test. Mrs. Morris appears before us in the exact circumstances
that Exxon-Mobil described the Rooker-Feldman doctrine applying: as a state-court loser filing
suit in federal court after the state proceedings ended, complaining of an injury caused by that
state-court judgment, and inviting a federal district court to review and reject it. See 544 U.S. at
291-92, 125 S. Ct. at 1526.

                                                 6
subject matter jurisdiction.

      AFFIRMED.




                               7